DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0136778 A1, Published May 17, 2018).
As to claim 1, Choi discloses a touch screen driving circuit configured to drive a touch screen comprising a display panel and a touch panel, the touch screen driving circuit comprising: 
an analog driving circuit configured to provide driving signals to the display panel and the touch panel (Choi at Figs. 7-8, VDT), and generate a touch sensing value based on a touch sensing signal received from the touch panel (Choi at Figs. 7-8, VO); 
a display noise table (DNT) comprising display noise information indicating display noise that varies according to a driving state of the touch screen and image data (Choi at Fig. 7, noise removal block 710; ¶ [0117] discloses “Further, the noise removal block 710 may generate the signal opposite the noise signal ((−)NDT) using a lookup table 2220. As described above, the data signal (VDT) is generated based on the image data transmitted from the host (not shown), and the image data may contain a grayscale value corresponding to the data signal (VDT). The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”); 
a feature extractor configured to extract a plurality of feature values from the driving state of the touch screen and the image data (Choi at ¶ [0117] discloses “The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”  ¶ [0123]-[0126]); and 
a touch processor configured to read a display noise value mapped to the plurality of feature values from the DNT, subtract the display noise value from the touch sensing value and generate a touch value (Choi at Fig. 8, noise removal block 810 contemplates a subtraction; ¶ [0113]-[0014] discloses “Referring to FIG. 8, the noise removal block 710 may generate a signal that is the opposite ((−) NDT) of the noise (NDT) by the data signal (VDT) and may remove the noise (NOT) by the data signal by adding the opposite signal ((−) NDT) to the output (VO) of the OP Amp (OP of FIG. 6)”  Adding the opposite signal denotes a subtraction).
As to claim 2, Choi discloses the touch screen driving circuit of claim 1, wherein the feature extractor is configured to generate a first feature value from among the plurality of feature values based on a plurality of pixel values to be displayed on one row line of the display panel among current image data (Choi at ¶ [0124]).
As to claim 3, Choi discloses the touch screen driving circuit of claim 2, wherein the feature extractor is configured to group the plurality of pixel values into a plurality of subsets, and generate the first feature value based on a representative value of the pixel values of each of the plurality of subsets (Choi at ¶ [0125]).
As to claim 4, Choi discloses the touch screen driving circuit of claim 3, wherein the feature extractor is configured to divide a plurality of grayscales according to pixel values into a plurality of grayscale periods and generate values representing the grayscale periods respectively corresponding to a plurality of representative values corresponding to the plurality of subsets as the first feature value (Choi at ¶ [0120]).
As to claim 8, Choi discloses the touch screen driving circuit of claim 1, wherein the analog driving circuit comprises: 
a display analog driver configured to provide image signals corresponding to the image data to the display panel in units of a row line of the display panel (Choi at Fig. 1, data driving circuit 120); and 
an analog front end (AFE) configured to provide a driving signal to the touch panel and convert a sensing signal received from the touch panel into a touch sensing value (Choi at Fig.1, sensor driving circuit 140; Fig. 7, sensing circuit 700).
As to claim 9, touch screen driving circuit of claim 8, wherein the driving state of the touch screen comprises at least one of an operation state of the display analog driver and an operation state of the AFE (Choi at Figs. 3-4).
As to claim 10, Choi discloses the touch screen driving circuit of claim 1, wherein the touch processor comprises: 
a DNT controller configured to read the display noise value by accessing the DNT based on the plurality of feature values (Choi at Fig. 8, noise removal block 810 contemplates a subtraction; ¶ [0113]-[0014] discloses “Referring to FIG. 8, the noise removal block 710 may generate a signal that is the opposite ((−) NDT) of the noise (NDT) by the data signal (VDT) and may remove the noise (NOT) by the data signal (VDT) by adding the opposite signal ((−) NDT) to the output (VO) of the OP Amp (OP of FIG. 6)”  ¶ [0018]-[0119]); 
a display noise subtractor configured to generate the touch value by subtracting the display noise value from the touch sensing value (Choi at Fig. 8, noise removal block 810 contemplates a subtraction; ¶ [0113]-[0014] discloses “Referring to FIG. 8, the noise removal block 710 may generate a signal that is the opposite ((−) NDT) of the noise (NDT) by the data signal (VDT) and may remove the noise (NOT) by the data signal (VDT) by adding the opposite signal ((−) NDT) to the output (VO) of the OP Amp (OP of FIG. 6)”  ¶ [0018]-[0119]); and 
a touch coordinate calculator configured to determine a touch coordinate based on the touch value of each of a plurality of nodes of the touch panel (Choi at Fig 8, block 830; Fig. 22, coordinate generator 2230; ¶ [0018]-[0019]).
As to claim 11, Choi discloses the touch screen driving circuit of claim 10, wherein the DNT controller is configured to, before driving the touch panel, measure the display noise according to a display driving state and the image data to generate the display noise information and store the display noise information in the DNT (Choi at Fig. 7, noise removal block 710; ¶ [0117] discloses “Further, the noise removal block 710 may generate the signal opposite the noise signal ((−)NDT) using a lookup table 2220. As described above, the data signal (VDT) is generated based on the image data transmitted from the host (not shown), and the image data may contain a grayscale value corresponding to the data signal (VDT). The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”).
As to claim 12, Choi discloses the touch screen driving circuit of claim 1, wherein the display noise information comprises a plurality of display noise values according to the plurality of feature values (Choi at ¶ [0117] discloses “Further, the noise removal block 710 may generate the signal opposite the noise signal ((−)NDT) using a lookup table 2220. As described above, the data signal (VDT) is generated based on the image data transmitted from the host (not shown), and the image data may contain a grayscale value corresponding to the data signal (VDT). The noise removal block 710 may store in advance the size of the signal opposite the noise for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”).
As to claim 16, Choi discloses a touch screen controller comprising: 
a display noise table (DNT) storing a plurality of display noise values according to image data displayed on a touch screen (Choi at Figs. 1-2, 6-8, noise removal block 710; ¶ [0117] discloses “Further, the noise removal block 710 may generate the signal opposite the noise signal ((−)NDT) using a lookup table 2220. As described above, the data signal (VDT) is generated based on the image data transmitted from the host (not shown), and the image data may contain a grayscale value corresponding to the data signal (VDT). The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”); 
a feature extractor configured to extract a feature value from current image data to be displayed on the touch screen (Choi at ¶ [0117] discloses “The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”  ¶ [0123]-[0126]); 
a DNT controller configured to output a display noise value corresponding to the feature value from the DNT based on the feature value (Choi at Fig. 8, noise removal block 810 contemplates a subtraction; ¶ [0113]-[0014] discloses “Referring to FIG. 8, the noise removal block 710 may generate a signal that is the opposite ((−) NDT) of the noise (NDT) by the data signal (VDT) and may remove the noise (NOT) by the data signal (VDT) by adding the opposite signal ((−) NDT) to the output (VO) of the OP Amp (OP of FIG. 6)”  ¶ [0018]-[0119]); and 
a processor configured to generate a touch value from which display noise is removed based on the display noise value (Choi at Fig 8, block 830; Fig. 22, coordinate generator 2230; ¶ [0018]-[0019]).
As to claim 20, Choi discloses a touch screen driving circuit configured to drive a touch screen comprising a display panel and a touch panel (Choi at Fig. 1, in particular), the touch screen driving circuit comprising: 
a display noise table (DNT) comprising display noise information indicating display noise that varies according to image data displayed on the touch screen (Choi at Fig. 7, noise removal block 710; ¶ [0117] discloses “Further, the noise removal block 710 may generate the signal opposite the noise signal ((−)NDT) using a lookup table 2220. As described above, the data signal (VDT) is generated based on the image data transmitted from the host (not shown), and the image data may contain a grayscale value corresponding to the data signal (VDT). The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”); 
a feature extractor configured to extract a feature value from the image data displayed on the touch screen (Choi at ¶ [0117] discloses “The noise removal block 710 may store in advance the size of the signal opposite the noise signal ((−)NDT) for each piece of image data in the lookup table 2220 and apply the image data corresponding to the data signal (VDT) to the lookup table 2220 to determine a characteristic (for example, phase or size) of the signal opposite the noise signal ((−)NDT) and generate the signal opposite the noise signal ((−)NDT) according to the determined characteristic.”  ¶ [0123]-[0126]); and 
a touch processor configured to read a display noise value mapped to the feature value from the DNT, subtract the display noise value from a touch sensing value generated based on a sensing value received from the touch panel (Choi at Fig. 8, noise removal block 810 contemplates a subtraction; ¶ [0113]-[0014] discloses “Referring to FIG. 8, the noise removal block 710 may generate a signal that is the opposite ((−) NDT) of the noise (NDT) by the data signal (VDT) and may remove the noise (NOT) by the data signal (VDT) by adding the opposite signal ((−) NDT) to the output (VO) of the OP Amp (OP of FIG. 6)”  Adding the opposite signal denotes a subtraction), and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0136778 A1, Published May 17, 2018) in view of Kim (US 2011/0122096 A1, Published May 26, 2011).
As to claim 5, Choi discloses the touch screen driving circuit of claim 1, wherein the driving state of the touch screen comprises at least one of… 
a position of a currently driven gate line among a plurality of gate lines of the display panel (Choi at Fig. 2), 
a position of a current driving line among a plurality of driving lines of the touch panel (Choi at Figs. 7-9; ¶ [0114]), and 
a phase difference between clock signals used for driving of each of the display panel and the touch panel.
Choi does not disclose a temperature of the touch screen 
However, Kim does disclose a temperature of the touch screen (Kim at Fig. 8; ¶ [0023] discloses “he touch screen display apparatus may further include a temperature 
Choi discloses a base touch panel device upon which the claimed invention is an improvement.  Kim discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Choi the teachings of Kim for the predictable result of updating the noise determination reference so as to correspond to the detected temperature during the at least one disable period of the output signal (Kim at ¶ [0023]).
As to claim 19, Choi discloses the touch screen controller of claim 18, wherein the feature extractor is configured to extract a second feature value from at least one of… 
an operation state and timing information of the display driver received from the display controller (Choi at Figs. 3-4; ¶ [0017]), and 
an operation state and timing information of the touch controller received from the touch controller.
Choi does not disclose a temperature of the touch screen 
However, Kim does disclose a temperature of the touch screen (Kim at Fig. 8; ¶ [0023] discloses “he touch screen display apparatus may further include a temperature detector for detecting a temperature of the panel, wherein the updating unit may be configured to update the noise determination reference so as to correspond to the detected temperature during the at least one disable period of the output signal.”).
.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0136778 A1, Published May 17, 2018) in view of Rasti (US 2019/0258351 A1, Published August 22, 2019).
As to claim 13, Choi discloses the touch screen driving circuit of claim 1.
Choi does not disclose that the display noise information comprises parameters of a function that outputs the display noise value as input of each of the plurality of feature values.
However, Rasti does disclose that the display noise information comprises parameters of a function that outputs the display noise value as input of each of the plurality of feature values (Rasti at ¶ [0063]-[0066] discloses a noise transfer function).
Choi discloses a base touch input panel upon which the claimed invention is an improvement.  Rasti discloses a comparable touch input panel which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Choi the teachings of Rasti for the predictable result of reducing or eliminating undesirable noises leading to a more reliable touch screen panel (TSP) (Rasti at ¶ [0038]).
Claims 6, 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0136778 A1, Published May 17, 2018.
As to claim 6, Choi discloses the touch screen driving circuit of claim 1, wherein the feature extractor is configured to generate a third feature value among the plurality of feature values based on position information of a currently driven gate line among a plurality of gate lines of the display panel (Choi at Fig. 2).
As to claim 7, Choi discloses the touch screen driving circuit of claim 1, wherein the feature extractor is configured to extract the plurality of feature values every line driving period of the display panel or every line driving period of the touch panel (Choi at Figs. 2, 10).
As to claim 17, Choi discloses the touch screen controller of claim 16, further comprising: 
a display controller configured to determine an operation timing of a display driver configured to drive a display panel provided on the touch screen (Choi at Figs. 1, 3-4); 
an image buffer configured to receive and store the current image data from a host device, provide the current image data to the display driver in units of raw data (Choi at Fig. 1, data driving circuit 120 necessarily contains an image buffer), 
the raw data comprising a plurality of pixel values corresponding to one row of the display panel Choi at Fig. 1, data driving circuit 120; ¶ [0053]), and 
a touch controller configured to determine an operation timing of a touch driver configured to drive and sense a touch panel provided on the touch screen (Choi at Fig. 1, 7-9, 22), 

As to claim 18, Choi discloses the touch screen controller of claim 17, wherein the feature extractor is configured to receive the raw data provided to the display driver and extract a first feature value from the raw data (Choi at Fig. 7, VDT is raw data).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 14, Choi (US 2018/0136778 A1, Published May 17, 2018) discloses the touch screen driving circuit of claim 13, wherein the touch processor comprises: a DNT controller configured to read the parameters from the DNT based on the plurality of feature values (Choi at Figs. 8, 22; ¶ [0117]-[0118]).  However, none of the prior art found by the Examiner discloses the claimed aspects of:  reconstruct the function based on the parameters, and calculate the display noise value corresponding to the plurality of feature values from the function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/02/2022